DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-3, 17, 20 are cancelled.
Claim 4, 6, 9-10, 16, 18-19 is currently amended.
Claim 5, 8, 11, 13, 15 is original.
Claim 7, 12, 14 is previously presented.
Claims 21-24 are new.

Allowable Subject Matter

Claims 6, 4-5, 7-9, 10-16, 18-19, 21-24 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, none of the cited prior art or any prior art available discloses:
“wherein the turntable components include a plurality of diameter plates that have slating plates that are inserted into corresponding chutes in the turntable, wherein each diameter plate has a pin on a top surface, and wherein the plurality of diameter plates each have a surface that forms a part of the adjustable aperture”.  The closest prior art combination Peters / Chen fails to disclose, read on, or render obvious the claimed features.
Therefore, claim 6 is deemed allowable. 

Regarding claim 10, the combination Peters / Chen nor any prior art combination available discloses:
“wherein a button adjusts a depth of the adjustable atomizer chamber”.
Therefore, claim 10 is deemed allowable. 

Regarding claim 18, the combination Peters / Chen nor any prior art combination available discloses:
“wherein the means for adjusting the diameter of the adjustable aperture comprises a turntable that is rotated in a first direction to increase a size of the adjustable aperture and rotated in a second direction to decrease the size of the adjustable aperture.”
While a turntable 21 is disclosed in Chen, and that turntable is capable of rotating in two directions, Examiner has interpreted that the claimed subject matter further requires a plurality of different diameters at positions circumferentially around the turntable as intended, and needs to have various diameters of the aperture situated circumferentially around the turntable, which is not found in the combination Peters / Chen or any combination available.  Such a modification would not have been within the level of skill of one of ordinary skill in the art before the effective filing date.
Therefore, claim 18 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743